Third District Court of Appeal
                              State of Florida

                         Opinion filed April 22, 2015.
                             ________________

                              No. 3D14-1970
                        Lower Tribunal No. 06-37017
                            ________________

                               Larry Rivers,
                                  Appellant,

                                      vs.

                           The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Victoria R.
Brennan, Judge.

     Eugene F. Zenobi, Office of Criminal Conflict and Civil Regional Counsel,
and Kristen Kawass, Assistant Regional Counsel, for appellant.

      Pamela Jo Bondi, Attorney General, and Jonathan Tanoos, Assistant
Attorney General, for appellee.


Before SHEPHERD, C.J., and SUAREZ and LOGUE, JJ.

                       ON CONFESSION OF ERROR

      LOGUE, J.
      Defendant, Larry Rivers, seeks review of the trial court’s written order of

revocation of probation. The defendant asserts that the written order does not

comport with the trial court’s oral pronouncement. On the State’s proper

confession of error, we agree.

      The defendant, in May 2009, entered into a plea agreement and was placed

on sexual offender probation for a period of twenty years as a habitual violent

offender. On August 2, 2013, an amended affidavit of violation of probation was

filed. The affidavit contained six allegations. Three of the six allegations involved

the defendant’s electronic monitoring device and one of the other allegations was

withdrawn by the State prior to the evidentiary hearing.

      At the hearing, the trial court found the defendant in violation of his

probation based upon the three allegations involving the electronic monitoring

device. However, all six allegations from the affidavit, including the allegation

that had been withdrawn by the State, were listed on the written order as bases for

revocation. “As the State properly concedes, the written order should correctly

reflect the oral pronouncement.” Harvey v. State, 129 So. 3d 1165, 1166 (Fla. 3d

DCA 2014); Shacker v. State, 106 So. 3d 36 (Fla. 3d DCA 2013); Laffitte v. State,

16 So. 3d 315, 316 (Fla. 3d DCA 2009) (“A written order of probation revocation

must conform to the court’s oral pronouncement at a defendant’s probation

revocation hearing”) (citation omitted).



                                           2
      Affirmed in part, reversed in part, and remanded to correct the written order

of revocation of probation to conform to the trial court’s oral pronouncement at the

probation revocation hearing.




                                         3